DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 30 April 2020 has been entered.	

Examiner’s Note
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action mailed 31 January 2020 and not repeated herein are overcome and hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, 9, and 21-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 9, 21, 24, and 27-29 recite the relative phrase “improved multifilament yarn” and it is indefinite. It is unclear what specific properties or characteristics are required to satisfy the relative term “improved.” For the purpose of examination, the phrase is interpreted as reciting “multifilament yarn.”
Claims 22, 23, 25, and 26 are also rejected under 35 U.S.C. 112 (b) since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
Claims 22, 23, 25, 26, 28, and 29 recite filaments being “served about” another filament and is indefinite. It is unclear the structure added by the phrase “served about” and what is required to meet the claimed limitation. Applicant’s specification does not clearly define the term served, and while paragraph [0044] of Applicant’s specification points to Fig. 3F for serving, it is not clear what is required to meet the limitation “served about.” Clarification is requested. For the purpose of examination, the filaments being laid upon each other is interpreted as reading on the claimed limitation of the different filaments “served about” one another.
Claims 24 and 27 recite low-melt filament, non-low-melt filament, and heat-settable filament are “twisted and/or served” with one another and it is indefinite. It is unclear the difference between the filaments being “twisted” and “served,” and how the filaments can be both twisted and served. Clarification is requested. For the purpose of examination, the filaments being twisted or laid 




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 5, 9, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara (US 2009/0218002; “Kashihara”) in view of Whittier, II et al. (US 6,003,565; “Whittier”).
Regarding claims 1 and 24, Kashihara teaches a woven textile sleeve for elongate members ([0003, 0005, 0008]), which reads on the limitation of a textile sleeve for routing and protecting an elongate member against abrasion recited in claims 1 and 24. The textile sleeve comprises a wall having multifilaments that provide the textile sleeve with flexibility, wherein the monofilaments and multifilament yarns are interlaced ([0008, 0020]), which reads on the 
The multifilament yarns can be made of any suitable material including a heat set yarn, wherein the wall forms a self-wrapping tubular configuration ([0020-0021]), which reads on the limitations of the improved multifilament includes a heat-set filament, wherein the wall has opposite edges extending generally parallel to a central axis between opposite ends with the heat-set filament biasing said opposite edges into overlapping relation with one another recited in claims 1 and 24.
Kashihara is silent regarding the multifilament yarn comprising a low-melt filament and a non-low-melt filament.
Whittier discloses a woven wrap for protecting cables comprising low melt thermoplastic yarns and fiberglass yarns (col. 1, lines 4-9). The low melt thermoplastic yarn are plied or combined together with the fiberglass yarn (col. 1, line 64 to col. 2, line 6 and lines 38-39, col. 5, lines 49-51). The fiberglass yarns provide protection against lightning strikes and thermal shocks, while the low melt thermoplastic yarns fuse the fabric together to reduce fraying or unraveling of the fabric (col. 1, line 64 to col. 2, line 6). 
Kashihara and Whittier are both directed towards protective textile sleeves comprising multifilament yarns for elongate members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added plied fiberglass yarns and low melt thermoplastic yarns to the multifilament yarn of Kashihara as taught by Whittier motivated by the expectation of providing protection against lightning strikes and thermal shocks, and reduce fraying. 
As such, the multifilament yarn of Kashihara in view of Whittier is formed by combining (i.e., twisting and/or serving) a fiberglass, a low-melt thermoplastic, and a heat-set filament that is fused when melted, which reads on the limitation of the improved multifilament yarns include a low-melt filament having a first melt temperature combined with a non-low-melt filament having a second melt temperature greater than the first melt temperature, and a heat-set filament, wherein the low-melt filament is bonded with the non-low-melt filament and the heat-set filament to prevent relative sliding recited in claims 1 and 24.
Regarding claims 5 and 9, Whittier teaches that the low melt thermoplastic yarn is twisted together with the fiberglass yarn (col. 1, line 64 to col. 2, line 6, and lines 38-39, col. 5, lines 49-51), which reads on the limitations of the low-melt filaments and non-low-melt filaments within each improved multifilament yarns are twisted (and texturized) with one another recited in claims 5 and 9.
Regarding the limitation “…twisted and texturized…”, given that the yarns of Whittier are plied (twisted), and given that yarns have a texture, the low-melt filaments and non-low-melt filaments are twisted and texturized.

Regarding claim 21, the multifilament yarn of Kashihara in view of Whittier are combined from individual filaments of one homogenous material (Kashihara [0020-0021]; Whittier col. 1, line 58 to col. 2, line 5), which reads on limitations of at least some of the improved multifilament yarns have a substantially homogenous cross-sectional content of the material of the low-melt filaments and the non-low-melt filaments recited in claim 21. It is noted 

Regarding claims 22, 23, 25, and 26, Whittier teaches that the low melt thermoplastic and fiberglass yarns are plied, twisted, wrapped or otherwise combined together to form a multifilament yarn (col. 1, line 64 to col. 2, line 6, and lines 38-39, col. 5, lines 49-51), which reads on the limitations of the low-melt filament, non-low-melt filament are served about the heat-set filament recited in claims 22, 23, 25, and 26. It is noted that one of ordinary skill in the art would have understood that the low-melt filament, fiberglass, and heat-set filament of the multifilament yarn of Kashihara in view of Whittier being combined reasonably reads on the limitations claimed.

Regarding claims 27-29, Kashihara teaches a multifilament yarn can be made of any suitable material including a heat set yarn, wherein the wall forms a self-wrapping tubular configuration ([0020-0021]), which reads on the limitation of an improved multifilament yarn comprising a heat-settable filament recited in claim 27.
Kashihara is silent regarding the multifilament yarn comprising a low-melt filament and a non-low-melt filament.
Whittier discloses a low melt thermoplastic yarn are plied or combined together with the fiberglass yarn (col. 1, line 64 to col. 2, line 6 and lines 38-39, col. 5, lines 49-51). The fiberglass 
Kashihara and Whittier are both directed towards protective textile sleeves for elongate members comprising multifilament yarns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a fiberglass yarn and low melt thermoplastic yarn to the heat-set yarn of Kashihara as taught by Whittier motivated by the expectation of providing a multifilament yarn to protect against lightning strikes and thermal shocks, and reduce fraying. 
As such, the multifilament yarn of Kashihara in view of Whittier is formed by combining (i.e., twisting and/or serving) a fiberglass, a low melt thermoplastic, and a heat-set yarns, which reads on the limitation of the improved multifilament yarn include a low-melt filament having a first melt temperature, a non-low-melt filament having a second melt temperature greater than the first melt temperature, and a heat-settable filament, wherein the low-melt filament are twisted and/or served with one another recited in claims 27-29.

Response to Arguments
Claim Rejections under 35 U.S.C. 112(b).
Due to amendments to the claims and Applicant’s arguments, see page 6 of the remarks, filed 30 April 2020, with respect to the rejection of claim 21 under 35 U.S.C. 112(b) has been fully considered and is persuasive. Therefore, the rejection under 35 U.S.C. 112(b), set forth in the Office Action mailed 31 January 2020 has been withdrawn.

Claim Rejections under 35 U.S.C. 102(a)(1) over Whittier, II et al. (US 6,003,565).
Due claim amendments the rejection of claims 1, 5, 9, and 21 have been fully considered and are persuasive. Therefore, the rejection under 35 U.S.C. 102(a)(1) over Whittier set forth in the Office Action mailed 31 January 2020 has been withdrawn.

Claim Rejections under 35 U.S.C. 103 over Kashihara (US 2009/0218002) in view of Whittier, II et al. (US 6,003,565).
Due to the claim amendments, Applicant’s arguments filed 30 April 2020 have been considered, and the rejection has been updated to reflect the present claim amendments. 
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 6 and 7 of the remarks, Applicant asserts that the rejection is based upon impermissible hindsight because Kashihara does not suggest multifilament having more than one type of filament and Whittier is missing a heat-set filament.
However, Kashihara teaches that the multifilament yarns can be any suitable materials ([0020]). Therefore, one of ordinary skill in the art would have reasonably understood that the multifilament of Kashihara can contain filaments of different materials. Additionally, it is noted that there is nothing in Kashihara that would forbid, dissuade, or prohibit one of ordinary skill in the art from utilizing more than one type of filament in the multifilament yarns. As established by MPEP 2123 I, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned; they are part of the literature of the art, relevant for all they contain.
Furthermore, the basis of the rejection is based on the combination of Kashihara and Whittier. Whittier explicitly discloses fiberglass yarns plied (i.e., plied, twisted, wrapped or 

Regarding argument (2), on pages 7 and 8 of the remarks, Applicant asserts that none of the applied prior art suggest or teach filaments 26 and 28 being served about filament 30.
However, Whittier teaches that the low melt thermoplastic and fiberglass yarns are plied, twisted, wrapped or otherwise combined together to form a multifilament yarn (col. 1, line 64 to col. 2, line 6, and lines 38-39, col. 5, lines 49-51). Therefore, it is noted that since Whittier teaches the combination of yarns, and the low melt thermoplastic and fiberglass yarn of Whittier are added to the multifilament yarn of Kashihara, one of ordinary skill in the art would reasonably arrived at the claimed invention as disclosed by Applicant. As such, Applicant argument is not found persuasive.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Comer (US 2,777,310) – discloses a multifilament yarn for making fabrics, that under goes a heat-setting process (col. 1, lines 15-20).
Taylor et al. (US 2,890,567) – discloses composite yarn comprising a heat settable yarn (col. 1, line 64 to col. 2, line 44).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/J. F./
Examiner, Art Unit 1782


/Eli D. Strah/Primary Examiner, Art Unit 1782